EXHIBIT 10.34
(MOVE LOGO) [v55363v5536302.gif]
April 2, 2009
Lewis R. Belote, III
86 Sunset Ridge Lane
Santa Rosa Beach, FL 32459
     Re: Employment Agreement
Dear Lew:
     This letter agreement (the “Letter Agreement”) amends and modifies the
terms of the employment agreement entered into between you and Move, Inc. (f/k/a
Homestore.com, Inc.) dated March 6, 2002 (the “Employment Agreement”) as
follows.
The following language shall be added to the end of Section 8(b) of the
Employment Agreement:
“During the period in which you receive the Cash Severance, you shall be
entitled to also receive the benefits set forth in Section 4(d) of this
agreement. In addition, in the event of your Involuntary Termination,
Termination for Death or Disability, or Termination without Cause, subject to
your execution (or the execution by your executor or personal representative in
the case of your death) of the acknowledgment and release attached as Exhibit A,
and your continued cooperation with the Company as directed by the Chief
Executive Officer of the Company up to such termination, all Company stock
options granted to you shall be exercisable for a period of three (3) years
after the final payment of the Cash Severance; provided, however, that the
Options described in Section 5 of this agreement shall be exercisable until
their expiration as set forth in Section 5.”
     Except as specifically stated in this Letter Agreement, all of the terms
and conditions of the Employment Agreement remain in full force and effect. Any
capitalized terms not defined herein are as defined in the Employment Agreement.

 



--------------------------------------------------------------------------------



 



     Please indicate your agreement with the foregoing terms by signing and
returning this Letter Agreement to me.
     Thank you.

            Best regards,
      By:   /s/ Steven Berkowitz         Steven Berkowitz, CEO               
AGREED AND ACCEPTED:
      By:   /s/ Lewis R. Belote, III         Lewis R. Belote, III             

 